Citation Nr: 0605567	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  97-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
shell fragment wound (SFW) of the left lower extremity, 
Muscle Group XI. 

2.  Entitlement to a rating in excess of 10 percent for a 
shell fragment wound of the left thigh, Muscle Group XIII.  

3.  Entitlement to a rating in excess of 10 percent for a 
left knee limitation of motion.  

4.  Entitlement to a rating in excess of 10 percent for scar 
(SFW) of the left upper calf.  

5.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the lower left extremity, to include 
peroneal and sural neuropathy, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969, 
August 1969 to August 1975, and July 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 RO rating decision which denied a 
disability evaluation in excess of 10 percent for the left 
leg shrapnel wound residuals. In June 2000, the Board denied 
the left leg increased rating claim.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  By Order dated in 
September 2001, the Court vacated and remanded the Board's 
decision.  In July 2002, the Board again denied the increased 
rating claim.  The veteran again appealed the Board's 
decision to the Court.  A January 2003 Order of the Court 
vacated the Board's July 2002 decision.  In August 2003 and 
November 2004, the Board remanded this matter for 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The veteran's shell fragment wound of the left lower 
extremity, Muscle Group XI, is no more than moderately 
disabling.  

2.  The veteran's shell fragment wound of the left thigh, 
Muscle Group XIII, is no more than moderately disabling.  

3.  The veteran's left knee disability is manifested by 
complaints of pain with no more than slight limitation of 
motion, and no instability.  

4.  The veteran's scar of the left upper calf is tender on 
objective demonstration; the scar does not limit function and 
is not more than 12 square inches in area.  

5.  The veteran's peroneal and sural neuropathy, residual of 
shell fragment wounds of the left lower extremity, is 
manifested primarily by decreased sensation and mild sensory 
loss over the lower left extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating above 10 percent for shell 
fragment wound of the left lower extremity, Muscle Group XI, 
have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. §§  3.159, 4.56, 4.73, Diagnostic Code 
5311 (2005).

2.  The criteria for a rating above 10 percent for shell 
fragment wound of the left thigh, Muscle Group XIII, have not 
been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.56, 4.73, Diagnostic Code 5313 
(2005).

3.  The criteria for a rating above 10 percent for left knee 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, Plate I, DCs 5260, 5261, 5262 
(2005).  

4.  The criteria for a rating above 10 percent for the scar 
of the left upper calf have not been met.  38 U.S.C.A. §§  
1155, 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Codes 7801-7805 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).  

5.  The criteria for a rating above 10 percent for shell 
fragment wounds of the left lower extremity to include 
peroneal and sural neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.123, 4.124 4.124a, Code 
8521, (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The appellant's service medical records reveal that he was 
wounded in action in Vietnam in February 1967, when he set 
off a booby trap and incurred multiple shell fragment wounds, 
including some involving the left lower extremity.  In April 
1967, the appellant complained of numbness in the left foot.  
The physical examination was negative except for a well-
healed wound.  A May 1967 note indicates that the appellant 
had suffered multiple fragment wounds to both legs, with no 
artery or nerve involvement.  There is no indication from the 
service medical records that the appellant had suffered a 
through-and-through injury or an infection, or that he had 
undergone debridement.  While a July 1969 X-ray report 
documented the presence of retained metallic debris about the 
thighs, there was no reference to intermuscular trauma or 
explosive effects of a missile.  

The appellant underwent a VA medical examination in July 
1969, shortly after his discharge from his first period of 
service; he complained of paresthesia over the left lower leg 
and foot.  On physical examination, there was a 3 by 3/4 inch 
horizontal scar posteriorly just below the popliteal area.  
The appellant said that pressure in this area produced an 
electric sensation radiating down his left leg, into the foot 
and toes.  He also said that any undue pressure over the area 
of this distribution was moderately unpleasant or 
uncomfortable to him.  No other evidence of nerve damage was 
demonstrated.  The appellant demonstrated normal reflexes and 
sensory appreciation, except with respect to the paresthesias 
previously described.  There was no wasting, asymmetry or 
demonstrable weakness of the extremities.  The veteran walked 
with a slight limp, favoring the left leg.  The examiner 
rendered a diagnosis of SFWs legs, with retained metal 
fragments on x-ray and mild left peroneal sensory neuropathy.  

SFW of the Left Lower Extremity, Muscle Group XI, and Muscle 
Group XIII.  

Currently, as to the disabilities of Muscle Group XI and 
Muscle Group XII, the evidence must show that the veteran has 
moderately severe impairment to assign ratings beyond the 
current 10 percent for each disability.  38 C.F.R. § 4.73, 
DC's 5311, 5313 (prior to, on and after July 3, 1997).  The 
record on appeal is replete with the veteran's complaints of 
pain and weakness on exertion or prolonged use, but his VA 
examinations have largely shown no more than moderate 
impairment for both disabilities.  While there is a finding 
of some underlying tissue loss in May 2005, there is no 
showing of loss of deep muscle fascia or muscle substance.  
Although the veteran was noted to walk with a slight limp on 
one occasion in 1969, his gait has been described as normal 
in March 1997, March 1999, and March 2004, thus not 
demonstrating the presence of current impairment of 
coordination or uncertainty of movement.  Also, there was a 
finding of no wasting or weakness in March 1997, no atrophy 
in March 1999 and in May 2005, and no incoordination in May 
2005.  In March 1999, it was reported that his motor 
examination remained normal, and in March 2004, his muscle 
strength was 5/5.  Therefore, it is found that the currently 
assigned 10 percent disability evaluations adequately 
compensate the veteran for his disabilities.  While VA 
examination in May 2005 noted pain due to aggravation and 
some fatigue and weakness due to repetitive motion, the 
veteran is adequately compensated in the current 10 percent 
ratings assigned.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Absent a 
showing of moderately severe manifestations of muscle injury, 
the current 10 percent ratings are appropriate.  38 C.F.R. 
§ 4.56 (2005); 38 C.F.R § 4.72, DCs 5311, 5313 (effective 
prior to, on and after July 3, 1997).  

The Left Knee

Despite the fact that there is no malunion shown regarding 
the left knee, the veteran's disability is rated as 10 
percent disabling DC 5262.  To assign a rating beyond 10 
percent under DC 5262, the evidence would have to show 
malunion with at least moderate impairment.  Since malunion 
has not been shown on any VA examination report, an increased 
evaluation under this DC is not for consideration.  However, 
the Board will consider other potentially applicable DC's.  

The record presents no evidence of arthritis (DC 5003-5010), 
as X-rays noted on VA examination in May 2005 are negative 
for any such finding.  There is no ankylosis (DC 5256).  
Motion is nearly full - from 0 to 125 or 0 to 130 as noted on 
VA examination in May 2005.  See, 38 C.F.R. Plate II.  
Consequently, not even a compensable rating for limitation of 
motion (DC 5260, 5261) is supported by the evidence.  There 
is no instability (DC 5227) noted on VA examination in May 
2005, and there are no other manifestations which would 
warrant a rating in excess of ten percent under any 
potentially applicable diagnostic code. 

Under Diagnostic Codes 5260 and 5261, the ranges of motion of 
the left knee would not warrant separate compensable rating 
for either impairment of flexion or extension.  Thus, 
separate ratings for limitation of extension and flexion of 
the knee would not result in a rating higher than the current 
10 percent.  In view of the slight impairment in range of 
motion shown during the recent VA examination, the Board is 
satisfied that the degree of functional impairment due to 
pain is adequately reflected in the current 10 percent 
rating.  

The veteran has continually complained of pain.  The effects 
of the pain, and any functional impairment described in the 
records of examination and treatment, do not meet or more 
nearly approximate the criteria for assignment of a higher 
rating; the currently assigned 10 percent rating is 
appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


Scars

The regulations for evaluation of skin disabilities were 
revised effective August 30, 2002. 67 Fed. Reg. 49590 (July 
31, 2002).  The evidence does not show that the veteran's 
scar mets the criteria for rating beyond 10 percent under the 
prior criteria.  38 C.F.R. Part 4, § 4.118, Diagnostic Codes 
7803, 7804, 7805 (prior to August 30, 2002).  Neither does he 
meet the criteria for a rating beyond 10 percent under the 
revised regulations.  38 C.F. R. Part 4 § 4.118 Diagnostic 
Codes 7801 to 7805 (effective August 30, 2002).  

Under the old and new criteria, Diagnostic Code 7804 provides 
a 10 percent rating for superficial scars that are tender and 
painful on objective demonstration.  This is the highest 
rating available under this Code.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Diagnostic Code 7805 under both 
criteria allows scars to be rated on the limitation of 
function of the part affected.  In reviewing the VA 
examination reports, particularly the examination of May 
2005, it is noted that there is no limitation of function 
attributable to the left lower extremity scars so as to 
warrant application of Diagnostic Code 7805.  The examiner 
noted in May 2005 that while there is tissue loss, there is 
no tendon damage, and no bone or joint damage as a result of 
the scarring.  He further reported that all muscles involved 
can move the joint through normal motion with comfort.  The 
Board must find that the evidence is against entitlement to a 
rating in excess of the current 10 percent based on DC 7805.  
In addition, as noted on VA examination in May 2005, none of 
the veteran's scarring is not shown to exceed 12 square 
inches.  Thus an increased evaluation is not warranted under 
DC 7801 under the new criteria.  

Left Lower Extremity Shell Fragment Wounds - Peroneal and 
Sural Neuropathy. 

To assign a rating in excess of 10 percent for the veteran's 
shell fragment wounds of the left lower extremity to include 
peroneal and sural neuropathy, the evidence must show 
incomplete paralysis of a moderate degree.  38 C.F.R. Part 4, 
DC 8521.  The evidence does not support a finding that an 
increase is warranted since no more than mild sensory loss 
has been documented.  Am EMG performed in 1996 was normal.  
VA examination reports dated in August 1996, March 1997, 
March 1999, and May 2005 show, generally, complaints of 
decreased sensation of the left lower leg, with examination 
findings of decreased sensation to pinprick, partial loss of 
superficial sensation below the left knee, some sensory loss, 
and axon-loss in the sural nerve.  In March 1997, the 
examiner noted that the only neurological deficit in the left 
lower extremity was partial loss of superficial sensation 
below the left knee, and in March 1999 the examiner noted 
that there was only some sensory loss in the left leg.  No 
clinical findings were noted related to neurological loss 
that would support a rating beyond the currently assigned 10 
percent, and a finding of moderate impairment is not shown.   

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the RO provided the appellant with notice in 
December 2003 and January 2005.  The timing of these letters 
did not comply with the requirements of Pelegrini.  However, 
the statutory notice requirement was enacted after the 
initial denial.  The requisite notifications were ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
records have been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

A rating in excess of 10 percent for a shell fragment wound 
of the left lower extremity, Muscle Group XI, is denied. 

A rating in excess of 10 percent for a shell fragment wound 
of the left thigh, Muscle Group XIII, is denied.  

A rating in excess of 10 percent for left knee limitation of 
motion is denied. 

A rating in excess of 10 percent for scar of the left upper 
calf is denied. 

A rating in excess of 10 percent for shell fragment wounds of 
the left lower extremity to include peroneal and sural 
neuropathy is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


